John A. Fogleman, Chief Justice, concurring. I concur simply because of the decision in Breakfield v. State, 263 Ark. 398, 566 S.W. 2d 729, even though it is my opinion that Breakfield was wrongly decided. The idea that the same act cannot constitute a violation of two different statutes is a strange one and I trust that this theory will not be followed in treating other sections of the Criminal Code. The fact that one could be charged with resisting arrest does not mean that he could not be charged with interfering with an officer in the performance of his official duties. No one has ever attempted to explain, and I submit no one can explain, how an officer’s arresting one who commits a criminal offense in the officer’s presence is not performing his official duties. Whenever a lesser offense is not necessarily included in a higher offense, the state has the option of charging the more serious offense and ignoring the lesser. Caton v. State, 252 Ark. 420, 479 S.W. 2d 537. The same act may constitute two or more distinct offenses and in such case the state may elect to prosecute for either offense. 22 CJS 20, Criminal Law, § 9 (1), at p. 20. I am authorized to state that Mr. Justice Stroud joins in this opinion.